Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-30 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
the art of record fails to teach of calculating a scanning completeness of a particular 3D imaging element to obtain a scanning completeness value (SCV), wherein the calculation of the SCV uses the sensor tracking information to determine partial volumes that have been scanned enough and partial volumes that have not been scanned enough for a defined scanning objective; or wherein a scanning completeness of a particular imaging element is determined by calculating a scanning completeness value (SCV), and wherein the calculation of the SCV uses the tracking data, or a combination thereof.  U.S. Pat. Pub. No. 2007/0205373 to Kornblau et al. uses a radiation detector and tracks how an object moves yet to determination of a 3-dimensional position yet is silent on calculating a scanning completeness value.  U.S. Pat. Pub. No. 2006/0079764 to Wright et al. teaches of detecting radiation and of the imaging of a marker to ascertain its location yet does not determine a SCV value.  UP2011/0137156 to Razzaque et al. teaches of systems and methods in medical imaging for 3D optical tracking, however, there is no calculation of a SCV value.  U.S. Pat. Pub. No. 2008/0128626 to Rousso et al. determines position and tracking associated with detecting units and computer view parameter values to collect data which leads to high-quality reconstruction of the body structure yet these values are not based on partial volumes or tracking data.  Rousso does teach that a volume is divided into voxels and groups but not to then calculate an SCV.  U.S. Pat. Pub. No. 2004/0054248 to Kimcy et al teaches of position an tracking using a radioactive emission detector and data processing, where processing unit 212 finds the voxels identifying the location of a probe volume, and uses changes in these volumes to update the computations for the images displayed, yet he does not teach or suggest the calculation or use of an SCV.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715